Citation Nr: 0616262	
Decision Date: 06/05/06    Archive Date: 06/13/06

DOCKET NO.  04-28 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Whether rating decision of November 1996 was the product 
of clear and unmistakable error (CUE) in denying service 
connection for a back and neck disorder.

2.  Whether rating decision of October 2001 was the product 
of CUE in denying service connection for a back, neck, and 
acquired psychiatric disorder.

3.  Whether new and material evidence has been received to 
reopen a previously denied claim for entitlement to service 
connection for a back disorder.

4.  Whether new and material evidence has been received to 
reopen a previously denied claim for entitlement to service 
connection for a neck disorder.

5.  Whether new and material evidence has been received to 
reopen a previously denied claim for entitlement to service 
connection for an acquired psychiatric disorder as secondary 
to back and neck disorders.

6.  Entitlement to a total disability rating on the basis of 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

W.T. SNYDER, Associate Counsel


INTRODUCTION

The veteran had active service from July 1976 to August 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Hartford, 
Connecticut, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  A September 2003 rating decision 
denied all of the veteran's claims, and he perfected an 
appeal of the decision.

A November 2001 rating decision denied entitlement to a 
nonservice-connected pension, and the veteran perfected an 
appeal of that determination.  In a March 2003 statement, the 
veteran withdrew his appeal of that issue.  Thus, it is no 
longer before the Board and will not be a part of, or 
discussed in, this decision.

The veteran testified at a video teleconference hearing in 
July 2005 before the undersigned Veterans Law Judge.  A 
transcript of the hearing testimony is associated with the 
claims file.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claims and fulfilled the duty to assist him 
in developing that evidence, where applicable.

2.  The November 1996 rating decision denied entitlement to 
service connection for a back and neck disorder.  

3.  The October 2001 rating decision determined that new and 
material evidence to reopen a previously denied claim for 
entitlement to service connection for a back and neck 
disorder was received, reopened the veteran's previously 
denied claim, and denied it on the merits.  The decision also 
denied service connection for an anxiety disorder.

4.  The November 1996 and October 2001 rating decisions are 
final, and were consistent with and supported by the evidence 
then of record, as well as the law in effect at that time.

5.  To the extent error was committed in the November 1996 
and October 2001 rating decisions, the evidence does not show 
that, had error not been made, it would have manifestly 
changed the outcome; it is not absolutely clear that a 
different result would have ensued.

6.  The evidence submitted since the October 2001 rating 
decision, by itself, or when considered with the previous 
evidence of record, does not relate to an unestablished fact 
necessary to substantiate the claims for entitlement to 
service connection for back, neck, or anxiety disorders and 
does not raise a reasonable possibility of substantiating the 
claims.

8.  The veteran has no rated service connected disabilities.


CONCLUSIONS OF LAW

1.  The November 1996 and October 2001 rating decisions were 
not the product of CUE.  38 C.F.R. §§ 3.104(a), 3.105(a) 
(2005); Russell v. Principi, 3 Vet. App. 310 (1992); Damrel 
v. Brown, 6 Vet. App. 242 (1994).

2.  New and material evidence to reopen the previously denied 
claim for entitlement to service connection for a back 
disorder has not been received.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156(a) (2005).

3.  New and material evidence to reopen the previously denied 
claim for entitlement to service connection for a neck 
disorder has not been received.  38 U.S.C.A. §§, 5108, 7105 
(West 2002); 38 C.F.R. § 3.156(a) (2005).

4.  New and material evidence to reopen the previously denied 
claim for entitlement to service connection for an acquired 
psychiatric disorder as secondary to a service connected 
condition has not been received.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156(a) (2005).

5.  The requirements for a TDIU rating have not been met.  
38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.3, 4.16 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

Recently, the Court issued a decision in Kent v. Nicholson, 
No. 04-181 (U.S. Vet. App. March 31, 2006).  In that 
decision, the Court held that VA must notify a claimant of 
the evidence and information that is necessary to reopen the 
claim and must notify the claimant of the evidence and 
information that is necessary to establish his entitlement to 
the underlying claim for the benefit sought, i.e. service 
connection.  The Court noted that VA's obligation to provide 
a claimant with notice of what constitutes new and material 
evidence to reopen a service-connection claim may be affected 
by the evidence that was of record at the time that the prior 
claim was finally denied.  The Court further stated that the 
VCAA requires, in the context of a claim to reopen, the 
Secretary to look at the bases for the denial in the prior 
decision and to respond with a notice letter that describes 
what evidence would be necessary to substantiate that element 
or elements required to establish service connection that 
were found insufficient in the previous denial.  

In this case, in a July 2003 letter, the RO provided notice 
to the veteran regarding what information and evidence would 
constitute new and material evidence.  The veteran was also 
provided with a copy of the appealed rating decision, as well 
as July 2004 SOC, and a March 2005 Supplemental Statement of 
the Case (SSOC).  These documents provided him with notice of 
the law and governing regulations, as well as the reasons for 
the determinations made regarding his claim.  By way of these 
documents, he also was specifically informed of the 
cumulative evidence already having been previously provided 
to VA or obtained by VA on the veteran's behalf.  

The Board notes that the notice provided does not address the 
underlying service connection elements, nor does it provide 
the specificity apparently required by Kent, supra.  However, 
in this specific case, the Board finds any deficiency with 
respect to the notice letter to be harmless error.  

In this case, the veteran had actual knowledge of the 
specific evidence needed to substantiate the claim.  In this 
regard, the veteran had a conference with a Decision Review 
Officer (DRO) on January 6, 2004.  The report from this 
conference indicates that the veteran was advised that he 
needed "medical evidence which is based on a review of all 
evidence ([service medical records and] post service medical 
documents) which establishes a link between any currently 
diagnosed neck or back condition and the inservice injury in 
April 1977."  The veteran and the DRO agreed that the 
veteran would submit a Privacy Act request for his service 
medical records and then take them together with post service 
medical records to obtain a medical opinion as to any 
relationship between current neck and back disability and in-
service injury from his private physician.  In light of this 
conference, any defect in the notice is cured by actual 
knowledge of the specific information needed to substantiate 
the neck and back claims, and no prejudice exists in deciding 
the claim.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

With respect to the claim for secondary service connection 
for anxiety and TDIU, as these claims are contingent upon the 
outcome of the neck and back claims, and the neck and back 
claims have been denied, the anxiety and TDIU claims have no 
basis in law.  Thus, any deficiency in notice with respect to 
these claims is harmless.  See Mayfield, supra (notice defect 
is not prejudicial if that benefit could not possibly have 
been awarded as a matter of law). 
 
The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's service medical records, post-service medical 
records and examination reports, lay statements, and his 
testimony.  

Under the circumstances in this case, the veteran has 
received the notice and assistance contemplated by law and 
adjudication of the claim poses no risk of prejudice to the 
veteran.  See Mayfield, supra; Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001) (VCAA does not require 
remand where VA thoroughly discussed factual determinations 
leading to conclusion and evidence of record provides 
plausible basis for factual conclusions, and where 
development of the evidence was as complete as was necessary 
for a fair adjudication of the claims).


CUE Claim

Relevant Law and Regulation

The provisions of 38 C.F.R. §§ 3.104(a), 3.105(a) and 
20.1103, provide that a rating decision is final and binding 
in the absence of CUE.  Under 38 C.F.R. § 3.105(a), 
"[p]revious determinations which are final and binding ... 
will be accepted as correct in the absence of clear and 
unmistakable error."  A decision which constitutes a reversal 
of a prior decision on the grounds of CUE has the same effect 
as if the corrected decision had been made on the date of the 
reversed decision. 38 U.S.C.A. § 7105; 38 C.F.R. § 3.105(a).  
The Court has provided the following guidance with regard to 
a claim of CUE:

In order for there to be a valid claim of "clear 
and unmistakable error," there must have been an 
error in the prior adjudication of the claim.  
Either the correct facts, as they were known at the 
time, were not before the adjudicator or the 
statutory or regulatory provisions extant at the 
time were incorrectly applied.  The claimant, in 
short, must assert more than a disagreement as to 
how the facts were weighed or evaluated.

Russell v. Principi, 3 Vet. App. 310, 313 (1992) (en banc).

The Court in Russell further stated:

Errors that would not have changed the outcome are 
harmless; by definition, such errors do not give 
rise to the need for revising the previous 
decision.  The words "clear and unmistakable 
error" are self-defining.  They are errors that 
are undebatable, so that it can be said that 
reasonable minds could only conclude that the 
original decision was fatally flawed at the time it 
was made.  A determination that there was a "clear 
and unmistakable error" must be based on the 
record and the law that existed at the time of the 
prior AOJ [agency of original jurisdiction] or 
Board decision.

Id., at 313-314; see also Bustos v. West, 179 F.3d 1378 (Fed. 
Cir. 1999).

In determining whether there is CUE, the doctrine of 
resolving reasonable doubt in favor of the veteran is not for 
application, inasmuch as error, if it exists, is undebatable, 
or there was no error within the meaning of 38 C.F.R. § 
3.105(a). Russell, 3 Vet. App. at 314; see also Yates v. 
West, 213 F.3d 1372 (2000).

The Board emphasizes that the Court has consistently stressed 
the rigorous nature of the concept of CUE.  "Clear and 
unmistakable error is an administrative failure to apply the 
correct statutory and regulatory provisions to the correct 
and relevant facts; it is not mere misinterpretation of 
facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  "'Clear and unmistakable error' requires that error, 
otherwise prejudicial, must appear undebatably."  Akins v. 
Derwinski, 1 Vet. App. 228, 231 (1991).  "It must always be 
remembered that clear and unmistakable error is a very 
specific and rare kind of 'error'."  Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).  In Russell, Fugo and other decisions, 
the Court emphasized that merely to aver that there was CUE 
in a rating decision is not sufficient to raise the issue.  
The Court has further held that simply to claim CUE on the 
basis that previous adjudications had improperly weighed the 
evidence can never rise to the stringent definition of CUE.

Factual background

In April 1996, the veteran applied for entitlement to service 
connection for a back and neck injury he claimed to have 
sustained in active service in 1977.  He reported no history 
of any prior disorders or diseases on his June 1976 Report of 
Medical History, and the June 1976 Report of Medical 
Examination for the U.S. Army assessed all areas as normal.

A mid-April 1977 entry in the service medical records 
reflects that the veteran presented with complaints of a 
pulled muscle on his right side after lifting a heavy weight.  
Examination revealed tightness through the right middle back 
and a slight decrease in range of motion with an increase in 
pain.  There was no spasm.  The impression was a muscle 
strain.  He was exempted from physical training and lifting 
for 48 hours.  Two weeks later, he presented with a complaint 
of having possibly pulled a muscle in his lower back the day 
prior while using a heavy tool on a tank.  Physical 
examination revealed increased pain in the lower lumbar, with 
some muscle tightness and no spasm.  There also was some 
point tenderness.  The impression was muscle strain.  He was 
prescribed moist heat, Wintergreen, and exempted from 
physical training and lifting for 48 hours.  

In early May 1977, the veteran reported that he had injured 
his back three weeks earlier when he fell off of a tank, and 
he had improved somewhat with heat, but one week earlier he 
reinjured his back while lifting.  He complained of left-
sided pain at L5-S1.  Examination revealed tenderness at L5-
S1 and the paravertebral, left.  The anterior superior iliac 
and posterior superior iliac spine were uneven, straight leg 
raising was negative, and deep tendon reflexes were positive 
and symmetrical.  The impression was mechanical back pain, 
and he was prescribed ice and light duty.  He was also 
referred for physical therapy.

The July 1977 Report of Medical History for Separation 
reflects that the veteran listed no medical problems or 
conditions, and denied recurrent back pain.  The July 1977 
Report of Medical Examination reflects that all areas were 
assessed as normal.

Private treatment records reflect that, in February 1979, the 
veteran reported that he hurt his back on the job when he 
fell on his back while lifting a heavy object.  He complained 
of pain in his lower back, and he related that he had 
experienced back pain while in the Army.  X-rays showed the 
lumbar spine as normal, except for the lordotic curve.  His 
spine had old schmorose at L3, 4, and 5.  The diagnosis was 
low back strain.

A March 1995 neurological treatment note of A.L., M.D., 
reflects that Dr. L had treated the veteran for a year for 
tremors, that the veteran had related that he had experienced 
neck pain in the past but it had gotten increasingly severe 
over the prior two months, and that he could not sleep.  
Examination revealed a good deal of tenderness and spasm in 
the cervical spine.  Physical therapy records of 1995 
reflected no entry or opinion as to any relationship between 
the veteran's symptoms and his active service.

Records of July 1996 reflect that the veteran complained of 
pain from his neck down to his lumbar spine, as well as 
tremors in his hands.  He related that he developed the 
tremors nine years earlier.  Handwritten notes, apparently 
written in 1996, reflect he required treatment after a fall, 
which included an arthroscopic procedure on his left knee, 
and that he also was referred for back pain.  The veteran 
reportedly fell out of a bus when his leg gave out, and that 
he was "on compensation" for approximately two months.  He 
was referred for physical therapy, which included traction, 
for back and neck pain.

The August 1996 VA spine examination report reflects that the 
veteran related only his 1977 injury, which he described as 
severe.  The veteran further advised the examiner that he was 
unable to walk for more than a week.  He stated that he 
improved with physical therapy but continued to have neck and 
back pain. Examination revealed orthopedic and neurological 
symptoms, and he was referred for an orthopedic examination.  
An x-ray of the lumbosacral spine was interpreted as showing 
no bony abnormality and was deemed to be unremarkable.  X-ray 
of the cervical spine showed minimal foraminal encroachment 
on the right at C5-6, with no acute abnormality shown.

On the September 1996 orthopedic examination, the veteran 
related that, after his discharge, he worked as a mechanic 
until 1990, when he had to stop work due to his back and neck 
pain.  He related that he was hospitalized two to three days 
after his 1977 fall, and that his neck and back pain 
increased in severity after his discharge.  The examiner 
noted a MRI examination report provided by the veteran which 
showed slight stenosis of C3-C4 and a focal disc protrusion 
of C5-C6, as well as osteoarthritis.  This examiner reported 
the lumbar spine X-rays as showing early osteoarthritis.  The 
examiner rendered a diagnosis of lumbar spine sprain with 
sciatic nerve irritation, and chronic cervical sprain.  The 
examiner noted that both were "causally related to his 
service," and referred the veteran for a MRI examination.  
The October 1996 MRI examination report reflects that the MRI 
showed a mild disc bulge at L4-5 and L5-S1.

The November 1996 rating decision reflects that the veteran's 
service medical records, his private treatment and physical 
therapy records, his statements, the August 1996 and 
September 1996 VA examinations, and the October 1996 MRI 
examination were considered.  Although the decision indicated 
the claim was not well grounded, the decision referenced the 
1977 in-service diagnoses, the fact that there were no other 
entries related to back or neck problems, his denial of any 
medical problems on his separation medical history, and the 
negative examination at separation.  The rating decision also 
referenced that the earliest record of post-service back 
problems was 1979, which was after an on-the-job injury.  The 
rating decision determined that the evidence did not show any 
relationship or link between the military service injury and 
the February 1979 condition, as there was no evidence between 
the negative discharge examination and the February 1979 
post-service injury.  

A November 1996 RO letter informed the veteran of this 
decision and of his rights of appeal.

In August 2000, the veteran applied to reopen his 1996 claim, 
and he also applied for entitlement to service connection for 
an anxiety disorder as secondary to the back and neck 
disorders.  He submitted lay statements from his wife and 
others, who related that he exhibited his symptoms when he 
returned from active service, and that they had worsened.  
The veteran's statement asserted that he went to the hospital 
the evening after he fell off of the tank, but left when he 
was not seen after waiting for over two hours.  He asserted 
that he was seen the next day by a colonel, who was upset 
that he was treated the previous day with heat.  He submitted 
a copy of his request for his service medical records related 
to that event as he related it.  He related that he had to be 
packed in ice for hours due to his swelling.  He implied that 
records of this treatment had been lost from his service 
medical records.  A statement from his Army roommate relates 
that the veteran fell of the tank and injured his back, that 
they took him to the hospital that night with no results, and 
that he went to sick call the next day and was packed in ice 
all day.  No mention of a neck injury was made.

Other lay statements from family members and friends note the 
veteran reporting his falling off a tank, and his post-
discharge back and neck problems.  

In an August 2000 report, Dr. L related that the veteran 
sustained severe injuries to his neck and back and was taken 
to the hospital after the 1977 fall, and that he was not able 
to walk for more than a week.  Dr. L opined that the 
veteran's current condition was more likely than not the 
result of the 1977 in-service injury, and that it was 
consistent with the type of fall that the veteran had in 
service.

Received thereafter were records from the Social Security 
Administration (SSA).  In 1997, the veteran had applied for 
and received SSA benefits.  The SSA Administrative Law Judge 
(ALJ) found that the veteran had been impaired since 1990, 
but he was not disabled until 1995, and that the veteran's 
disabilities included an anxiety disorder.  The ALJ's 
findings reflected no mention of the veteran's 1977 in-
service injury.

The December 2000 VA examination report reflects that the 
examiner reviewed the claims file as part of the examination.  
The examiner reviewed the August 1996 VA X-rays of the 
veteran's lumbar spine and opined, contrary to the examiner 
at the 1996 examination, that they showed no arthritic 
changes or osteophytes.  The examiner also observed that the 
MRI findings were insignificant, as 30 percent to 40 percent 
of the population could manifest mild bulging discs.  The 
examiner rendered a diagnosis of in-service back strain, with 
resolution of strain at time of separation.  The examiner 
noted that the documentation suggested that the veteran's 
back problems were resolved at the time of separation, that 
he sustained an additional work-related back strain from a 
lifting injury in 1979, and that he had been plagued with 
chronic lower back pain since that time.  The examiner noted 
that he was unable to specifically relate the veteran's 
current back complaints to his in-service back strain.

In June 2001, the veteran's representative claimed 
entitlement to service connection for an acquired psychiatric 
disorder as secondary to the veteran's back disability.  
Accompanying that claim was a medical statement dated in 
September 2000 in which the psychiatrist opined that the 
veteran's depressive disorder directly correlated with 
chronic pain symptoms from the degenerative changes in the 
veteran's neck and back. 

The October 2001 rating decision determined that Dr. L's 2000 
opinion constituted new and material evidence and reopened 
the veteran's previously denied claim for the back and neck.  
After consideration of all of the evidence of record, the 
October 2001 rating decision determined that the veteran's 
in-service back and neck problem was resolved at the time of 
separation and, according the greater weight to the 
examiner's opinion at the December 2000 VA examination, 
determined that the veteran's back and neck disorders were 
not related to his 1977 in-service injury and denied the 
claim on the merits.  That decision also denied entitlement 
to service connection for a psychiatric disorder because the 
condition was not shown in service and not secondary to a 
service connected condition.  A November 2001 RO letter 
notified the veteran of the decision and of his rights to 
appeal.

The claims file reflects no record of the veteran having 
appealed the October 2001 rating decision.  Instead, he 
applied for a nonservice-connected pension, which was denied 
because none of his active service was during a period of 
war.  His claim of CUE in the November 1996 and October 2001 
rating decisions was received in March 2003.  The September 
2003 rating decision determined that the prior rating 
decisions did not contain CUE.

Analysis

The veteran and his representative assert that the rating 
official only considered evidence negative to his claim and 
did not consider evidence in favor of his 
claim, to include the examiner's opinion at the September 
1996 VA orthopedic examination and Dr. L's 2000 opinion.  The 
evidence of record shows these assertions to have no merit.  

November 1996 Decision

The November 1996 rating decision listed the September 1996 
VA examination as among the evidence considered, but the body 
of the decision reflects that the lack of any findings on 
separation examination and the intercurrent injury in 1979 
weighed heavily against the claim.  

The Board notes that the September 1996 rating decision 
listed the claim for service connection as "denied," but in 
the discussion portion provided the not-well-grounded 
language.  Notwithstanding that language, the RO still 
discussed the evidence, and conducted a merits determination.  
To the extent that the denial was not on the merits and was 
denied as not well grounded, such an error does not rise to 
the level of CUE, as it does not manifestly change the 
outcome of the decision.

In this regard, the service medical records, while noting 
treatment for low back 
pain on several occasions, revealed the veteran denying 
recurrent back pain at separation, and also revealed a normal 
physical examination at that time.  The service medical 
records are negative for any neck injury.  A treatment report 
from 1979 noted that the veteran fell down on his back after 
lifting heavy things at work, injuring his back on February 
19, 1979.  He did report a history of back pain in the 
service three years previously.  Impression at that time was 
low back strain.  


The first evidence of neck pain was in March 1995.  In fact, 
September 1989 and August 1994 neurological examinations 
regarding tremors which began in his head, made no mention of 
any neck injury or complaints.  The August 1994 report noted 
full painless range of motion of the neck.  In March 1995, he 
stated that he has had some mild neck pain in the past, but 
in the previous two months it had become increasingly severe.  
In April 1995 the veteran reported a history of a fall off of 
a swing at age 5 with paralysis for six weeks, and stated 
that he fell off of a tank twice while in service.  Treatment 
records during 1995 pertain to cervical radiculopathy.  The 
next complaint pertaining to the low back is in April 1996, 
where "some low back pain" was noted.  A July 1996 medical 
report noted the back and neck pain originating around 9 
years previously.  

Although the VA examiner opined that the veteran's low back 
and cervical spine conditions were causally related to the 
veteran's service, this examiner did not review the claims 
file.  His opinion was based upon a history by the veteran of 
a "severe" back and neck injury in service causing him to 
be unable to walk for a week, that he was hospitalized for 
several days, and that from that time on he had back and neck 
pain.  Such is clearly not supported by the service medical 
records, which show no neck injury, reveal the veteran 
denying recurrent back pain at separation, and reveal a 
normal physical examination at separation.  Moreover, the 
veteran failed to relate his 1979 lifting injury to the VA 
examiner, and the private treatment records first note the 
treatment of neck pain in 1994, and the onset of low back 
pain 1996.  The 1996 report gave a history of back and neck 
pain starting 9 years previously, placing the inception in 
the 1980's.  

Thus, a reasonable person could conclude that the lack of any 
findings of a neck injury in service medical records, the 
lack of any low back or neck pathology or complaints at 
separation, the post-service injury in 1979, and the lack of 
treatment for a neck or back problem until 1994, render the 
VA examiner's opinion in 1996 without probative value.  



In other words, despite the RO's use of the not well grounded 
terminology to deny the claim, the RO still reviewed and 
weighed the evidence, and any error in the classification of 
the denial does not manifestly change the outcome of the 
claim.  The bulk of the evidence of record at that time 
clearly preponderated against the claim, and reasonable minds 
could not find that the denial of the claim was clearly and 
unmistakably erroneous.  The veteran essentially disagrees 
with the weight assigned to the evidence.  As noted above, 
such does not amount to CUE.  Moreover, the terminology 
utilized to deny the claim, while erroneous to the extent it 
found the claim not well grounded, amounted to nothing more 
than a reasons and basis error, as the evidence was still 
weighed and evaluated.  Such an error does not rise to the 
level of CUE.

October 2001 Decision

With regard to the October 2001 rating decision, this 
decision fully considered Dr. L's opinion, as it was his 
opinion which constituted the new and material evidence on 
which the claim was reopened.  On the merits of the reopened 
claim, however, the opinion of the examiner at the 2000 VA 
examination was accorded greater weight.  Thus, with respect 
to the back claim, the veteran's argument amounts to nothing 
more than a disagreement with the weight assigned to the 
evidence, which cannot rise to the level of CUE.

With respect to the claim for service connection for a neck 
condition, the Board notes that the RO considered Dr. L's 
opinion, and the lay statements from friends and family 
regarding his neck complaints.  The Board notes that the 
rating decision did not provide detailed analysis with 
respect to the neck complaints.  However, failure in reasons 
and bases also does not rise to the level of CUE.  

To the extent that any error with respect to the neck claim 
exists, such error is harmless as it would not manifestly 
change the outcome.  The salient fact remains that the 
veteran's service medical records revealed no complaints or 
findings of any neck injury, and the medical evidence of 
record first noted complaints of neck pain in 1995.  Dr. L's 
opinion is based on the veteran's history of sustaining a 
severe injury to his neck, which is clearly not shown by the 
contemporaneous service medical records.  Because the medical 
opinion was based on the veteran's reported history that is 
not supported by the contemporaneous records, this opinion 
has no probative value.  See Godfrey v. Brown, 8 Vet. App. 
113, 121 (1995) (a medical opinion that is based on the 
veteran's recitation of medical history and unsupported by 
clinical findings is not probative).

Further, of the lay statements provided, the only witness to 
the accident was the veteran's roommate, who noted only a 
back injury occurred.  His statement made no mention of any 
neck complaints.  The other statements reference only post 
service complaints, or statements that the veteran related to 
them; they did not actually witness any neck injury in 
service.  Thus, any error with respect to the neck claim does 
not rise to the level of CUE, as such error would not 
manifestly change the outcome had it not occurred. 

As a final matter, with respect to the denial of the anxiety 
disorder, the CUE challenge relates only to the denial of 
secondary service connection.  As the determination above 
reveals that CUE did not exist in the 1996 or 2001 decisions 
with regard to the denial of service connection for a back 
and neck disorder, it therefore follows that there is no 
basis for a finding of CUE in the denial of an anxiety 
disorder in October 2001.  Specifically, in the absence of 
any service connected conditions at that time, there was no 
basis to establish service connection on a secondary basis.  
Thus, the claim of CUE with respect to the denial of 
secondary service connection for anxiety disorder is without 
merit.

In summary, the Board finds that there is no evidence which 
should have been before the finder of fact in 1996 or 2001 
which was not part of the record.  The claim of CUE in this 
case amounts to no more than an assertion that the evidence 
then of record should have been weighed differently.  This 
does not constitute CUE.  The claim of CUE in the November 
1996 and October 2001 rating decisions is without merit.




New and Material Evidence

Relevant Law and Regulation

Once a decision becomes final, absent submission of new and 
material evidence, the claim may not thereafter be reopened 
or readjudicated by VA.  38 U.S.C.A. §§ 5108, 7104 (West 
2002); 38 C.F.R. § 3.156(a); Suttman v. Brown, 5 Vet. App. 
127, 135 (1993).  

The term "new" means existing evidence not previously 
submitted to agency decision makers, that is neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim and raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156 (2005); see also 
Evans v. Brown, 9 Vet. App. 273, 283 (1996).
 
In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curium).  In addition, all of the evidence received since the 
last final disallowance shall be considered in making the 
determination.  Evans, 9 Vet. App. at 283.

Factual background

The evidence set forth above in the discussion of the CUE 
claim is hereby incorporated here by reference.  The RO 
considered the veteran's March 2003 claim of CUE to also 
include an application to reopen his previously denied 
claims.  The evidence added to the record since the October 
2001 rating decision consists of the veteran's VA outpatient 
records, a November 1999 nexus opinion of Dr. L, which is 
identical to his 2000 report and opinion considered in the 
October 2001 rating decision, private treatment records of 
2004, and a 2000 opinion from a psychiatrist pertaining to a 
psychiatric disorder.  

The August 2004 report primarily details complaints 
pertaining to a shoulder disability.  However, in that 
report, the veteran again described falling off the tank, 
"injuring his lower back and neck."  The report examined 
only the shoulder, but diagnosed chronic right lumbar 
radiculopathy due to lumbar spine injury in 1977 and chronic 
cervical pain related to injury in 1977.  

Analysis

The evidence received since the October 2001 rating decision 
is neither new nor material but redundant.  As noted, Dr. L's 
opinion was considered in 2001.  With respect to the August 
2004 report, the veteran was referred to this physician by 
Dr. L for evaluation of the veteran's shoulder pain.  No 
examination of the back or neck was conducted, and the 
diagnosis with regard to these conditions is based on nothing 
more than a history provided by the veteran.  That history 
was previously discounted in the 1996 and 2001 rating 
decisions as inconsistent with in-service findings.  See 
Godfrey v. Brown, 8 Vet. App. 113, 121 (1995) (a medical 
opinion that is based on the veteran's recitation of medical 
history and unsupported by clinical findings is not 
probative); see also LeShore v. Brown, 8 Vet. App. 406, 409 
(1995) (a bare transcription of a lay history is not 
transformed into competent medical evidence merely because 
the transcriber is a medical professional).  Thus, the 
evidence is merely cumulative of the other evidence of 
record, and does not raise a reasonable possibility of 
substantiating the claim.  

Similarly, the psychiatric report noted the veteran providing 
a history of a neck and back injury in service, and is merely 
cumulative.

None of the records added to the file reflect any evidence of 
an unestablished fact which raises a reasonable possibility 
of establishing the veteran's claim.  Thus, there is no basis 
on which to reopen the veteran's previously denied claims for 
service connection for back and neck disorders.  38 C.F.R. 
§ 3.156(a).

Turning to the veteran' claim pertaining to his request to 
reopen the claim for secondary service connection for an 
acquired mental disorder, the decision above is dispositive.  
Specifically, as the claims for service connection for the 
back and neck were not reopened, and the veteran has no 
service connected disabilities, there is no basis upon which 
to reopen the claim for secondary service connection for an 
anxiety disorder.  38 C.F.R. § 3.310.


TDIU

Relevant Law and Regulation

For VA purposes, total disability will be considered to exist 
when there is present any impairment of mind or body which is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  38 C.F.R. § 
3.340.  Total disability ratings for compensation may be 
assigned, where the schedular rating is less than total, when 
the disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities: provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  Marginal employment (generally, where the disabled 
person's earned annual income does not exceed the amount 
established by the Bureau of the Census as the poverty 
threshold for one person) shall not be considered 
substantially gainful employment.  However, if the total 
rating is based upon a disability or combination of 
disabilities for which the Rating Schedule provides an 
evaluation of less than 100 percent, it must be determined 
that the service-connected disabilities are sufficient to 
produce unemployability without regard to advancing age.  38 
C.F.R. §§ 3.340, 3.341, 4.16(a).

Analysis

The veteran is not service connected for any condition.  
Thus, his inability to obtain and maintain gainful employment 
is not due to a service-connected condition, and the claim 
must be denied as a matter of law.  38 C.F.R. § 4.16; Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

Inasmuch as the November 1996 rating decision was not the 
product of CUE, the benefit sought on appeal is denied.

Inasmuch as the October 2001 rating decision was not the 
product of CUE, the benefit sought on appeal is denied.

New and material evidence to reopen a previously denied claim 
for entitlement to service connection for a back disorder has 
not been received, and the appeal is denied.

New and material evidence to reopen a previously denied claim 
for entitlement to service connection for a neck disorder has 
not been received, and the appeal is denied.

New and material evidence to reopen a previously denied claim 
for entitlement to service connection a psychiatric disorder 
as secondary to a neck or back disorder has not been 
received, and the appeal is denied.

Entitlement to TDIU is denied.


____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


